Title: From Thomas Jefferson to Gideon Fitz, 17 September 1804
From: Jefferson, Thomas
To: Fitz, Gideon


               
                  
                     Dear Sir
                  
                   Monticello Sep. 17. 04.
               
               Mr. Dinsmore shewed me part of a letter from you in which you mention that a part of the Mammoth bones which Capt Lewis had lodged for me at Natchez were still recoverable, and that you would be so good as to undertake it if desired. you will render me a very acceptable service if you will be so good as to do it, and send them to the care of mr Trist at N. Orleans to be forwarded to me to the care of Jefferson & Gibson in Richmond as they are intended to be brought to this place. I think they should be packed in a strong box, the expence of which I will remit you as soon as made known, and any others which may be incurred.   having hardly been from home since I came here, I am not able to inform you of your friends in this neighborhood, but the fact is that there is no sickness in the neighborhood. we have never known a more healthy season. about the time of your recieving this mr Richardson will be calling on you on his way down to N. Orleans, having lately arrived from Jamaica. Accept my friendly salutations & best wishes.
               
                  
                     Th: Jefferson
                  
               
            